Citation Nr: 0024305	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1995 and January 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, which denied service 
connection for a psychiatric disorder to include 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  Medical evidence has been presented or secured in this 
case which shows current diagnoses of dysthymia and opioid or 
methadone dependence.

2.  No medical evidence has been presented or secured in this 
case to show that dysthymia, first shown by medical evidence 
dated in 1994, or another psychiatric disorder existing 
currently, if any, is the result of a disease or injury 
incurred in service.

3.  No medical evidence has been presented or secured in this 
case to show that the veteran has been diagnosed with PTSD.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
to include PTSD is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter.

Service connection for a psychiatric disorder was denied in a 
January 1995 rating decision.  The RO received a timely 
notice of disagreement from the veteran in January 1996, and 
a statement of the case was issued on February 5, 1996.  The 
RO received letters from the attorney, who is now the 
veteran's representative, on April 2, 1996, requesting a 
hearing at the RO and appealing certain issues including 
service connection for PTSD.  

On April 18, 1996, the RO received a letter, dated April 11, 
1996, from the attorney with some enclosed documents.  A May 
1996 letter shows that the RO acknowledged the letter dated 
April 11, 1996, as a declaration of representation of the 
veteran by the attorney.  See 38 C.F.R. § 20.603(a).

On May 24, 1996, a hearing was held at the RO at which the 
attorney represented the veteran.  It was noted at the 
hearing that, although a timely substantive appeal had not 
been submitted to perfect the appeal of the issue of service 
connection for a psychiatric disorder to include PTSD, the 
statement of the case had been mailed on February 5, 1996, to 
the wrong address, and the veteran stated that he never 
received it.  The statement of the case had not been mailed 
to the attorney because he was not the veteran's 
representative at that time.  The hearing officer noted these 
facts and then stated, "So, for the moment, anyway, I think 
we can consider this appeal still active."

The hearing officer continued the denial of service 
connection for a psychiatric disorder in a September 27, 
1996, supplemental statement of the case.  On the covering 
letter for the supplemental statement of the case, it was 
noted that a substantive appeal had not yet been received but 
since the statement of the case had been mailed to the wrong 
address and the veteran stated that he not received it, the 
appeal period would be extended to November 27, 1996.  On 
November 14, 1996, the RO received a letter from the attorney 
which he called a "supplemental substantive appeal" and in 
which he argued for service connection for PTSD.

On November 15, 1996, the RO informed the veteran that his 
case was being forwarded to the Board for review on appeal.  
However, in an October 1997 letter, the RO informed the 
veteran that he had failed to submit a timely substantive 
appeal and that the substantive appeal received on November 
14, 1996, was not timely, and therefore the veteran was 
required to reopen his claim by submitting new and material 
evidence.  In a January 1999 rating decision, the RO denied 
the veteran's claim because not new and material evidence had 
been received to reopen it.  The veteran appealed this rating 
decision to the Board.

The Board notes that the statement of the case was not mailed 
to the last address of record for the veteran.  Moreover, the 
veteran was given an extension until November 27, 1996, to 
file his substantive appeal, and his attorney filed a 
"supplemental substantive appeal" which was received on 
November 14, 1996.  The Board concludes that the letter 
received on November 14, 1996, was timely filed and 
therefore, the Board will not review the case as to whether 
new and material evidence has been submitted to reopen a 
finally denied claim but will review whether the claim for 
service connection for a psychiatric disorder including PTSD, 
denied by rating decisions in January 1995 and January 1999, 
is well grounded.

Analysis.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Direct 
service connection is precluded by law for a substance abuse 
disability.  38 U.S.C.A. §§ 105(a), 1110 (West 1991 & Supp. 
2000); VAOPGCPREC 7-99 at para. 9 (June 9, 1999).  Although 
service connection may be granted for a substance abuse 
disability that is proximately due to or the result of a 
service-connected disability under section 3.310(a) of VA 
regulations, disability compensation cannot be paid for a 
substance abuse disability.  VAOPGCPREC 7-99 at para. 4; 
38 C.F.R. § 3.310(a).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

Medical evidence has been presented or secured in this case 
which shows current diagnoses of dysthymia and opioid or 
methadone dependence.  Specifically, these diagnoses are 
shown on VA progress notes dated in June 1998, August 1998, 
and October 1998.  The diagnosis of opioid abuse is also 
shown on a VA psychiatric examination report dated August 
1994.  

However, no medical evidence has been presented or secured in 
this case to show that dysthymia, first shown by medical 
evidence dated in 1994, or another psychiatric disorder 
existing currently, if any, is the result of a disease or 
injury incurred in service.  Concerning this, the Board notes 
that no medical evidence has been presented or secured in 
this case to show that the veteran has been diagnosed with 
PTSD.

Because there is no competent evidence of a diagnosis of PTSD 
and no competent evidence relating a current psychiatric 
disorder to military service, the Board concludes that the 
claim for service connection for a psychiatric disorder to 
include PTSD is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Although the RO did not specifically state that it denied 
service connection for a psychiatric disorder to include PTSD 
on the basis that it was not well grounded, the Board 
concludes that the appellant is not prejudiced by the Board's 
denial of the claim on this basis because, in assuming that 
the claim was well grounded in January 1995, the RO accorded 
the appellant greater consideration than the claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VAOPGCPREC 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a psychiatric disorder to include PTSD well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

